Case 2:19-cv-04776-DSF-JC Document 1 Filed 05/31/19 Page 1 of 7 Page ID #:1



 1 Mathew K. Higbee, Esq., SBN 241380
   Ryan E. Carreon, Esq., SBN 311668
 2 HIGBEE & ASSOCIATES
   1504 Brookhollow Dr., Suite 112
 3 Santa Ana, CA 92705
   (714) 617-8336
 4 (714) 597-6559 facsimile
   Email: mhigbee@higbeeassociates.com
 5 rcarreon@higbeeassociates.com
 6 Attorney for Plaintiff,
   MICHAEL GRECCO PRODUCTIONS, INC.,
 7
 8                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
   MICHAEL GRECCO PRODUCTIONS, Case No. ____________________
10 INC. d/b/a MICHAEL GRECCO
   PHOTOGRAPHY, INC.,                    COMPLAINT FOR DAMAGES AND
11                                       INJUNCTIVE RELIEF
                            Plaintiff,
12                                       (1) COPYRIGHT INFRINGEMENT
   v.
13
   ZIFF DAVIS, LLC; and DOES 1
14 through 10 inclusive,                 DEMAND FOR JURY TRIAL
15                             Defendant.
16
17
            Plaintiff, Michael Grecco Productions Inc. alleges as follows:
18
                                 JURISDICTION AND VENUE
19
            1.     This is a civil action seeking damages and injunction relief for
20
     copyright infringement under the Copyright Act of the United States, 17 U.S.C. §
21
     101 et seq.
22
            2.     This Court has subject matter jurisdiction over Plaintiff’s claims for
23
     copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).
24
            3.     This Court has personal jurisdiction over Defendant because Defendant
25
     conducts business and/or resides within this judicial district, Defendant’s acts of
26
     infringement complained of herein occurred in this judicial district, and Defendant
27
     caused injury to Plaintiff within this judicial district.
28
            4.     Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and

                                                   1
Case 2:19-cv-04776-DSF-JC Document 1 Filed 05/31/19 Page 2 of 7 Page ID #:2



 1 1400(a) in that this is the judicial district in which a substantial part of the acts and
 2 omissions giving rise to the claims occurred. Alternatively, venue is also proper
 3 pursuant to 28 U.S.C. § 1400(b) because the Defendant resides and has a regular and
 4 established place of business in this judicial district.
 5                                         PARTIES
 6          5.     Plaintiff Michael Greeco Productions, Inc. (“MGP”) is a California
 7 corporation with a principal place of business in Los Angeles, California.
 8          6.     Defendant Ziff Davis, LLC (“Defendant”) is a Delaware limited
 9 liability company registered to do business in California with a place of business in
10 Culver City, California.
11          7.     Plaintiff is unaware of the true names and capacities of the Defendants
12 sued herein as DOES 1 through 10, inclusive, and for that reason, sues such
13 Defendants under such fictitious names. Plaintiff is informed and believes and on that
14 basis alleges that such fictitiously named Defendants are responsible in some manner
15 for the occurrences herein alleged, and that Plaintiff’s damages as herein alleged
16 were proximately caused by the conduct of said Defendants. Plaintiff will seek to
17 amend the complaint when the names and capacities of such fictitiously named
18 Defendants are ascertained. As alleged herein, “Defendant” shall mean all named
19 Defendants and all fictitiously named Defendants.
20          8.     For the purposes of this Complaint, unless otherwise indicated,
21 “Defendant” includes all agents, employees, officers, members, directors, heirs,
22 successors, assigns, principals, trustees, sureties, subrogates, representatives and
23 insurers of the Defendants named in this caption.
24                               FACTUAL ALLEGATIONS
25                        Plaintiff Michael Greeco Productions, Inc.
26          9.     MGP is a professional media and photography company run by renown
27 celebrity photographer Michael Grecco.
28          10.    Grecco, is an award-winning commercial photographer and film

                                                 2
Case 2:19-cv-04776-DSF-JC Document 1 Filed 05/31/19 Page 3 of 7 Page ID #:3



 1 director noted for his iconic celebrity portraits, innovative magazine covers, editorial
 2 images and advertising spreads for such companies such as NBC/Universal, GE,
 3 Pfizer, HBO, Kodak, ABC, IBM, Yahoo!, ESPN, Wired, Time, Entertainment
 4 Weekly, Esquire, Premier, and MAXIM. His work is regularly featured in prestigious
 5 galleries around the world.
 6          11.   A portfolio of Grecco’s work, is available for viewing by general public
 7 through Plaintiff’s website http://www.michaelgrecco.com/.
 8          12.   Due to the high quality and limited availability of Grecco’s works,
 9 MGP routinely licenses and/or sells individual photographs for thousands of dollars.
10          13.   MGP is the exclusive rights holder to two photographs taken by Grecco
11 of actors Gillian Anderson and David Duchovny who starred on the hit television
12 show The X-Files (the “Images”).
13          14.   MGP has registered the Images with the United States Copyright Office
14 under registration numbers VA 1-232-596 and VA 2-030-741 respectively.
15                                Defendant Ziff Davis, LLC
16          15.   According to its website, Defendant Ziff Davis LLC “is a leading
17 global digital-media company” that “produce[s] and distribute[s] premium content
18 across multiple platforms and devices.” See https://www.ziffdavis.com/.
19          16.   Defendant claims that its platform has garnered 1.1 billion video views,
20 1.6 billion total visits and 86 million shopping clicks.
21          17.   In 2013, Defendant acquired AskMen® which Defendant claims “is the
22 No. 1 authority on men’s lifestyle in the world, boasting a truly global audience
23 reached by editions in the US, Canada, UK, Australia and licensed editions in
24 Germany,         Turkey,      the      Middle       East     and      beyond.”      See
25 https://www.ziffdavis.com/portfolio-item/askmen.
26          18.   Defendant also owns IGN® “the leading Internet media company
27 focused on the video game and entertainment enthusiast markets. IGN reaches more
28 than 151 million monthly users and is followed by more than 11 million subscribers


                                                3
Case 2:19-cv-04776-DSF-JC Document 1 Filed 05/31/19 Page 4 of 7 Page ID #:4



 1 on     YouTube      and     30    million    users    on     social   platforms.”     See
 2 https://www.ziffdavis.com/portfolio-item/ign.
 3          19.   Defendant owns and operates the websites www.askmen.com and
 4 www.ign.com (“Defendant’s Websites”) through which is promotes its AskMen® and
 5 IGN® properties.
 6                             Defendant’s Infringing Conduct
 7          20.   On or about November 2018, MGP discovered that Defendant used the
 8 Images on Defendants’ Websites.
 9          21.   The first Image appeared on Defendant’s Website www.askmen.com in
10 an article titled “Emmy-Winning TV Series On Netflix: 18 Incredible Shows You've
11 Never Seen Before That You Need To Netflix, ASAP.”
12          22.   The second Image appeared on Defendant’s Website www.ign.com in
13 an article titled “Gillian Anderson doesn’t think an X-Files movie would happen until
14 2016; possibly too late for an invasion storyline.”
15          23.   These will be collectively referred to as the “Infringing Articles.”
16          24.   Attached hereto as Exhibit B are true and correct copies of the
17 Infringing Articles.
18          25.   MGP did not consent to authorize, permit, or allow in any manner the
19 use of the Images by Defendant.
20          26.   On information and belief, Defendant knew that she did not possess any
21 rights in the Images and that its use of the Images was unauthorized.
                               FIRST CAUSE OF ACTION
22                           COPYRIGHT INFRINGEMENT
                                    17 U.S.C. § 101 et seq.
23
           27. Plaintiff incorporates by reference all of the above paragraphs of this
24
   Complaint as though fully stated herein. Plaintiff did not consent to, authorize,
25
   permit, or allow in any manner the said use of Plaintiff’s unique and original Images.
26
           28. Plaintiff is informed and believes and thereon alleges that the
27
   Defendant willfully infringed upon Plaintiff’s copyrighted Images in violation of
28
   Title 17 of the U.S. Code, in that it used, published, communicated, benefited

                                                4
Case 2:19-cv-04776-DSF-JC Document 1 Filed 05/31/19 Page 5 of 7 Page ID #:5



 1 through, posted, publicized, and otherwise held out to the public for commercial
 2 benefit, the original and unique Images of the Plaintiff without Plaintiff’s consent or
 3 authority, and acquired monetary gain and market benefit as a result.
 4         29.    Specifically, Defendant copied and then publically displayed the
 5 Images on Defendant’s Websites in connection with the infringing Articles.
 6         30.    Plaintiff is informed and believes that Defendant has the right and
 7 ability to supervise and control the content of Defendant’s Websites.
 8         31.    Plaintiff is informed and believes that Defendant receives a financial
 9 benefit from content posted to Defendant’s Websites in the form of, among other
10 things, advertising revenue generated by visitors to Defendant’s Websites.
11         32.    Plaintiff is informed and believes that the content on Defendant’s
12 Websites acts as a draw for users of the Internet to visit Defendant’s Websites in
13 order for Defendant to increase its advertising revenues.
14         33.    As a result of Defendants’ violations of Title 17 of the U.S. Code,
15 Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or statutory
16 damages in an amount up to $150,000.00 if willful or up to $30,000 if unintentional
17 pursuant to 17 U.S.C. § 504(c).
18         34.    Plaintiff is also entitled to injunctive relief to prevent or restrain
19 infringement of his copyright pursuant to 17 U.S.C. § 502.
20
21                                PRAYER FOR RELIEF
22 WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
23         •      For an award of actual damages and disgorgement of all of Defendant’s
24 profits attributable to the infringement as provided by 17 U.S.C. § 504 in an amount
25 to be proven or, in the alternative, at Plaintiff’s election, an award for statutory
26 damages against Defendant in an amount up to $150,000.00 for each infringement
27 pursuant to 17 U.S.C. § 504(c), whichever is larger;
28         •      For costs of litigation and reasonable attorney’s fees against Defendant

                                               5
Case 2:19-cv-04776-DSF-JC Document 1 Filed 05/31/19 Page 6 of 7 Page ID #:6



 1 pursuant to 17 U.S.C. § 505;
 2        •      For an injunction preventing Defendant from further infringement of all
 3 copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502;
 4        •      For an award of pre- and post-judgment interest; and,
 5        •      For any other relief the Court deems just and proper.
 6 Dated: May 31, 2019                            Respectfully submitted,
 7                                        /s/ Ryan E. Carreon
                                          Ryan E. Carreon, Esq.
 8                                        Cal. Bar No. 311668
                                          HIGBEE & ASSOCIATES
 9                                        1504 Brookhollow Dr., Ste 112
                                          Santa Ana, CA 92705-5418
10                                        (714) 617-8336
                                          (714) 597-6559 facsimile
11                                        Counsel for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              6
Case 2:19-cv-04776-DSF-JC Document 1 Filed 05/31/19 Page 7 of 7 Page ID #:7



 1                             DEMAND FOR JURY TRIAL
 2         Plaintiff, Michael Grecco Productions, Inc., hereby demands a trial by jury in
 3 the above matter.
 4
 5 Dated: May 31, 2019                             Respectfully submitted,
 6                                          /s/ Ryan E. Carreon
                                            Ryan E. Carreon, Esq.
 7                                          Cal. Bar No. 311668
                                            HIGBEE & ASSOCIATES
 8                                          1504 Brookhollow Dr., Ste 112
                                            Santa Ana, CA 92705-5418
 9                                          (714) 617-8336
                                            (714) 597-6559 facsimile
10                                          Counsel for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               7
